UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLOCKCHAIN TECHNOLOGIES CORPORATION,
                                                               Case No. 18-cv-09352 (AJN)
                                    Plaintiff,

                      - against -

RVH INC. and ROBERT HERSKOWITZ,                                Hon. Alison J. Nathan

                                    Defendants.



RVH INC. and ROBERT HERSKOWITZ,

         Third-Party Plaintiffs,                               ANSWER TO COUNTERCLAIMS
                                                               AND THIRD-PARTY COMPLAINT
                           v.

NIKOLAOS SPANOS a/k/a NICK SPANOS and THE
SYNAPSE FOUNDATION d/b/a ZAP.ORG,

         Third-Party Defendants.



         Plaintiff and Counterclaim Defendant BlockChain Technologies Corp. (“BTC”) and

Third-Party Defendants Nikolaos Spanos (“Spanos”) and The Synapse Foundation d/b/a Zap.org

(“Zap”), by and through their attorneys, as and for their Answer to the Counterclaims and Third-

Party Complaint (the “Counterclaims and Third-Party Complaint”) of Defendants RVH Inc.

(“RVH”) and Robert Herskowitz (“Herskowitz”), state and allege as follows:

         1.         Deny the allegations contained in paragraph 73 of the Counterclaims and Third-

Party Complaint, except admit Herskowitz is a resident of the State of Florida and deny

knowledge or information sufficient to form a belief as to the truth of the allegation that

“Herskowitz is also the sole shareholder of defendant RVH, Inc.”



{00975815.DOC;1 }
         2.         Deny the allegations contained in paragraph 74 of the Counterclaims and Third-

Party Complaint, except admit Spanos is a resident of the State of New York with an address at

90 Thompson Street, Apt. 1A, New York, New York, that Spanos is President of BTC, and

Spanos owns the majority of the issued shares of BTC.

         3.         Admit the allegations contained in paragraph 75 of the Counterclaims and Third-

Party Complaint.

         4.         Admit the allegations contained in paragraph 76 of the Counterclaims and Third-

Party Complaint.

         5.         No responsive pleading is required because the allegations contained in paragraph

77 of the Counterclaims and Third-Party Complaint call for legal conclusions.

         6.         Deny the allegations contained in paragraph 78 of the Counterclaims and Third-

Party Complaint.

         7.         Deny the allegations contained in paragraph 79 of the Counterclaims and Third-

Party Complaint.

         8.         Deny the allegations contained in paragraph 80 of the Counterclaims and Third-

Party Complaint.

         9.         Deny the allegations contained in paragraph 81 of the Counterclaims and Third-

Party Complaint.

         10.        Deny the allegations contained in paragraph 82 of the Counterclaims and Third-

Party Complaint.

         11.        Deny the allegations contained in paragraph 83 of the Counterclaims and Third-

Party Complaint.

         12.        Deny the allegations contained in paragraph 84 of the Counterclaims and Third-



{00975815.DOC;1 }                                -2-
Party Complaint.

         13.        Deny the allegations contained in paragraph 85 of the Counterclaims and Third-

Party Complaint.

         14.        Deny the allegations contained in paragraph 86 of the Counterclaims and Third-

Party Complaint.

         15.        Deny the allegations contained in paragraph 87 of the Counterclaims and Third-

Party Complaint.

         16.        Deny the allegations contained in paragraph 88 of the Counterclaims and Third-

Party Complaint.

         17.        Deny the allegations contained in paragraph 89 of the Counterclaims and Third-

Party Complaint.

         18.        Deny the allegations contained in paragraph 90 of the Counterclaims and Third-

Party Complaint.

         19.        Deny the allegations contained in paragraph 91 of the Counterclaims and Third-

Party Complaint.

         20.        Deny the allegations contained in paragraph 92 of the Counterclaims and Third-

Party Complaint.

         21.        Deny the allegations contained in paragraph 93 of the Counterclaims and Third-

Party Complaint.

         22.        Deny the allegations contained in paragraph 94 of the Counterclaims and Third-

Party Complaint.

         23.        Deny the allegations contained in paragraph 95 of the Counterclaims and Third-

Party Complaint and refer to the Note, the Security Agreement, and the Shareholder Agreement



{00975815.DOC;1 }                               -3-
attached to the complaint in the above-captioned action (the “Complaint”) for their content,

meaning, and import.

          24.       Deny the allegations contained in paragraph 96 of the Counterclaims and Third-

Party Complaint except admit that the Note attached to the Complaint was executed on February

24, 2015.

          25.       Deny the allegations contained in paragraph 97 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          26.       Deny the allegations contained in paragraph 98 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          27.       Deny the allegations contained in paragraph 99 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          28.       Deny the allegations contained in paragraph 100 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          29.       Deny the allegations contained in paragraph 101 of the Counterclaims and Third-

Party Complaint.

          30.       Deny the allegations contained in paragraph 102 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          31.       Deny the allegations contained in paragraph 103 of the Counterclaims and Third-



{00975815.DOC;1 }                               -4-
Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          32.       Deny the allegations contained in paragraph 104 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          33.       Deny the allegations contained in paragraph 105 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          34.       Deny the allegations contained in paragraph 106 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          35.       Deny the allegations contained in paragraph 107 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          36.       Deny the allegations contained in paragraph 108 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          37.       Deny the allegations contained in paragraph 109 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import, except admit the principal balance on the Note is $110,000, plus interest.

          38.       Deny the allegations contained in paragraph 110 of the Counterclaims and Third-

Party Complaint, except admit RVH transferred $110,000 to BTC pursuant to a loan agreement

that RVH failed to fulfill.



{00975815.DOC;1 }                               -5-
          39.       Deny the allegations contained in paragraph 111 of the Counterclaims and Third-

Party Complaint.

          40.       Deny the allegations contained in paragraph 112 of the Counterclaims and Third-

Party Complaint.

          41.       Admit the allegations contained in paragraph 113 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning and

import.

          42.       Deny the allegations contained in paragraph 114 of the Counterclaims and Third-

Party Complaint.

          43.       Deny the allegations contained in paragraph 115 of the Counterclaims and Third-

Party Complaint, except admit that on or about February 24, 2015, BTC and RVH executed the

Security Agreement attached to the Complaint.

          44.       Deny the allegations contained in paragraph 116 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

          45.       Deny the allegations contained in paragraph 117 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

          46.       Deny the allegations contained in paragraph 118 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

          47.       Deny the allegations contained in paragraph 119 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,



{00975815.DOC;1 }                                -6-
meaning, and import.

         48.        Deny the allegations contained in paragraph 120 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

         49.        Deny the allegations contained in paragraph 121 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

         50.        Deny the allegations contained in paragraph 122 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

         51.        Deny the allegations contained in paragraph 123 of the Counterclaims and Third-

Party Complaint, except admit that on or about February 24, 2015, Herskowitz and Spanos

executed the Shareholder Agreement attached to the Complaint and refer to the Shareholder

Agreement attached to the Complaint for its content, meaning, and import.

         52.        Deny the allegations contained in paragraph 124 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.

         53.        Deny the allegations contained in paragraph 125 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.

         54.        Deny the allegations contained in paragraph 126 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.



{00975815.DOC;1 }                               -7-
         55.        Deny the allegations contained in paragraph 127 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.

         56.        Deny the allegations contained in paragraph 128 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.

         57.        Deny the allegations contained in paragraph 129 of the Counterclaims and Third-

Party Complaint.

         58.        Deny the allegations contained in paragraph 130 of the Counterclaims and Third-

Party Complaint.

         59.        Deny the allegations contained in paragraph 131 of the Counterclaims and Third-

Party Complaint.

         60.        Deny the allegations contained in paragraph 132 of the Counterclaims and Third-

Party Complaint.

         61.        Deny the allegations contained in paragraph 133 of the Counterclaims and Third-

Party Complaint.

         62.        Deny the allegations contained in paragraph 134 of the Counterclaims and Third-

Party Complaint.

         63.        Deny the allegations contained in paragraph 135 of the Counterclaims and Third-

Party Complaint.

         64.        Deny the allegations contained in paragraph 136 of the Counterclaims and Third-

Party Complaint, except admit that on July 18, 2018, RVH sent a letter to BTC and refer to the

letter attached to the Complaint for its content, meaning, and import.



{00975815.DOC;1 }                               -8-
          65.       Deny the allegations contained in paragraph 137 of the Counterclaims and Third-

Party Complaint.

          66.       Deny the allegations contained in paragraph 138 of the Counterclaims and Third-

Party Complaint and refer to the letter dated August 7, 2018 from Peter R. Ginsberg to

Herskwoitz, except admit the letter stated “there is at least one party with a properly-secured

interest in certain of Blockchain’s intellectual property and, to the best of [Mr. Ginsberg’s]

knowledge, you have not provided that party with the required notice of your intention to sell –

and, as a result, attempt to compromise . . . that party’s lawful interests.”

          67.       Deny the allegations contained in paragraph 139 of the Counterclaims and Third-

Party Complaint.

          68.       Deny the allegations contained in paragraph 140 of the Counterclaims and Third-

Party Complaint.

          69.       Deny the allegations contained in paragraph 141 of the Counterclaims and Third-

Party Complaint.

          70.       Deny the allegations contained in paragraph 142 of the Counterclaims and Third-

Party Complaint.

          71.       Deny the allegations contained in paragraph 143 of the Counterclaims and Third-

Party Complaint and refer to the Common Stock Purchase Agreement made effective September

30, 2015, by and between Spanos and Global Arena Holding, Inc., for its content, meaning, and

import.

          72.       Deny the allegations contained in paragraph 144 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.



{00975815.DOC;1 }                               -9-
          73.       Deny the allegations contained in paragraph 145 of the Counterclaims and Third-

Party Complaint.

          74.       Deny the allegations contained in paragraph 146 of the Counterclaims and Third-

Party Complaint.

          75.       Deny the allegations contained in paragraph 147 of the Counterclaims and Third-

Party Complaint.

          76.       Deny the allegations contained in paragraph 148 of the Counterclaims and Third-

Party Complaint.

          77.       Deny the allegations contained in paragraph 149 of the Counterclaims and Third-

Party Complaint.

          78.       Deny the allegations contained in paragraph 150 of the Counterclaims and Third-

Party Complaint.

          79.       Deny the allegations contained in paragraph 151 of the Counterclaims and Third-

Party Complaint.

          80.       Deny the allegations contained in paragraph 152 of the Counterclaims and Third-

Party Complaint.

                    AS TO THE FIRST COUNTERCLAIM AGAINST PLAINTIFF

          81.       As to paragraph 153 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with respect to each and every allegation of the Counterclaims and

Third-Party Complaint with the same force and effect as if repeated herein.

          82.       Deny the allegations contained in paragraph 154 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.



{00975815.DOC;1 }                               - 10 -
          83.       Deny the allegations contained in paragraph 155 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          84.       Deny the allegations contained in paragraph 156 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          85.       Deny the allegations contained in paragraph 157 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          86.       Deny the allegations contained in paragraph 158 of the Counterclaims and Third-

Party Complaint.

          87.       Deny the allegations contained in paragraph 159 of the Counterclaims and Third-

Party Complaint.

          88.       Deny the allegations contained in paragraph 160 of the Counterclaims and Third-

Party Complaint.

          89.       Deny the allegations contained in paragraph 161 of the Counterclaims and Third-

Party Complaint.

          90.       Deny the allegations contained in paragraph 162 of the Counterclaims and Third-

Party Complaint.

          91.       Deny the allegations contained in paragraph 163 of the Counterclaims and Third-

Party Complaint.

          92.       Deny the allegations contained in paragraph 164 of the Counterclaims and Third-

Party Complaint.



{00975815.DOC;1 }                               - 11 -
         93.        Deny the allegations contained in paragraph 165 of the Counterclaims and Third-

Party Complaint.

         94.        Deny the allegations contained in paragraph 166 of the Counterclaims and Third-

Party Complaint.

         95.        Deny the allegations contained in paragraph 167 of the Counterclaims and Third-

Party Complaint.

         96.        Deny the allegations contained in paragraph 168 of the Counterclaims and Third-

Party Complaint.

         97.        Deny the allegations contained in paragraph 168 of the Counterclaims and Third-

Party Complaint.

         98.        Deny the allegations contained in paragraph 169 of the Counterclaims and Third-

Party Complaint.

         99.        Deny the allegations contained in paragraph 170 of the Counterclaims and Third-

Party Complaint.

         100.       Deny the allegations contained in paragraph 171 of the Counterclaims and Third-

Party Complaint.

         101.       Deny the allegations contained in paragraph 172 of the Counterclaims and Third-

Party Complaint.


                AS TO THE SECOND COUNTERCLAIM AGAINST PLAINTIFF

         102.       As to paragraph 173 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

         103.       Deny the allegations contained in paragraph 174 of the Counterclaims and Third-




{00975815.DOC;1 }                               - 12 -
Party Complaint.

          104.      Deny the allegations contained in paragraph 175 of the Counterclaims and Third-

Party Complaint.

          105.      Deny the allegations contained in paragraph 176 of the Counterclaims and Third-

Party Complaint.

          106.      Deny the allegations contained in paragraph 177 of the Counterclaims and Third-

Party Complaint.

          107.      Deny the allegations contained in paragraph 178 of the Counterclaims and Third-

Party Complaint.

                 AS TO THE THIRD COUNTERCLAIM AGAINST PLAINTIFF

          108.      As to paragraph 179 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

          109.      Deny the allegations contained in paragraph 180 of the Counterclaims and Third-

Party Complaint and refer to the Note attached to the Complaint for its content, meaning, and

import.

          110.      Deny the allegations contained in paragraph 181 of the Counterclaims and Third-

Party Complaint.

          111.      Deny the allegations contained in paragraph 182 of the Counterclaims and Third-

Party Complaint.

          112.      Deny the allegations contained in paragraph 183 of the Counterclaims and Third-

Party Complaint.

          113.      Deny the allegations contained in paragraph 184 of the Counterclaims and Third-

Party Complaint.



{00975815.DOC;1 }                               - 13 -
         114.       Deny the allegations contained in paragraph 185 of the Counterclaims and Third-

Party Complaint.

         115.       Deny the allegations contained in paragraph 186 of the Counterclaims and Third-

Party Complaint.

         116.       Deny the allegations contained in paragraph 187 of the Counterclaims and Third-

Party Complaint.

         117.       Deny the allegations contained in paragraph 188 of the Counterclaims and Third-

Party Complaint.

         118.       Deny the allegations contained in paragraph 189 of the Counterclaims and Third-

Party Complaint.

         119.       Deny the allegations contained in paragraph 190 of the Counterclaims and Third-

Party Complaint.

         120.       Deny the allegations contained in paragraph 191 of the Counterclaims and Third-

Party Complaint except refer to the pleadings for their content, meaning, and import.

         121.       Deny the allegations contained in paragraph 192 of the Counterclaims and Third-

Party Complaint.

         122.       Deny the allegations contained in paragraph 193 of the Counterclaims and Third-

Party Complaint.


                AS TO THE FOURTH COUNTERCLAIM AGAINST PLAINTIFF

         123.       As to paragraph 194 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

         124.       Deny the allegations contained in paragraph 195 of the Counterclaims and Third-




{00975815.DOC;1 }                               - 14 -
Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

         125.       Deny the allegations contained in paragraph 196 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

         126.       Deny the allegations contained in paragraph 197 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

         127.       Deny the allegations contained in paragraph 198 of the Counterclaims and Third-

Party Complaint and refer to the Security Agreement attached to the Complaint for its content,

meaning, and import.

         128.       Deny the allegations contained in paragraph 199 of the Counterclaims and Third-

Party Complaint.

         129.       Deny the allegations contained in paragraph 200 of the Counterclaims and Third-

Party Complaint, except admit RVH sent BTC a letter improperly purporting to be a notice of

sale of the Pledged Property.

         130.       Admit the allegations contained in paragraph 201 of the Counterclaims and Third-

Party Complaint.

         131.       Deny the allegations contained in paragraph 202 of the Counterclaims and Third-

Party Complaint.

         132.       Deny the allegations contained in paragraph 203 of the Counterclaims and Third-

Party Complaint except refer to the pleadings for their content, meaning, and import.

         133.       Deny the allegations contained in paragraph 204 of the Counterclaims and Third-



{00975815.DOC;1 }                                - 15 -
Party Complaint.

         134.       Deny the allegations contained in paragraph 205 of the Counterclaims and Third-

Party Complaint.

                           AS TO THE FIFTH COUNTERCLAIM AND
                        FIRST THIRD-PARTY CLAIM AGAINST SPANOS

         135.       As to paragraph 206 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

         136.       Deny the allegations contained in paragraph 207 of the Counterclaims and Third-

Party Complaint.

         137.       Deny the allegations contained in paragraph 208 of the Counterclaims and Third-

Party Complaint.

         138.       Deny the allegations contained in paragraph 209 of the Counterclaims and Third-

Party Complaint.

         139.       Deny the allegations contained in paragraph 210 of the Counterclaims and Third-

Party Complaint.

         140.       Deny the allegations contained in paragraph 211 of the Counterclaims and Third-

Party Complaint.

             AS TO THE SIXTH COUNTERCLAIM AGAINST PLAINTFF AND
                  SECOND THIRD-PARTY CLAIM AGAINST SPANOS

         141.       As to paragraph 212 of the Counterclaims and Third-Party Complaint, repeat and

make the same with the same force and effect as if repeated herein.

         142.       Deny the allegations contained in paragraph 213 of the Counterclaims and Third-

Party Complaint.

         143.       Deny the allegations contained in paragraph 214 of the Counterclaims and Third-



{00975815.DOC;1 }                               - 16 -
Party Complaint.

         144.       Deny the allegations contained in paragraph 215 of the Counterclaims and Third-

Party Complaint.

         145.       Deny the allegations contained in paragraph 216 of the Counterclaims and Third-

Party Complaint.

         146.       Deny the allegations contained in paragraph 217 of the Counterclaims and Third-

Party Complaint.

         147.       Deny the allegations contained in paragraph 218 of the Counterclaims and Third-

Party Complaint.

         148.       Deny the allegations contained in paragraph 219 of the Counterclaims and Third-

Party Complaint.

         149.       Deny the allegations contained in paragraph 220 of the Counterclaims and Third-

Party Complaint.

         150.       Deny the allegations contained in paragraph 221 of the Counterclaims and Third-

Party Complaint.

         151.       Deny the allegations contained in paragraph 222 of the Counterclaims and Third-

Party Complaint.

         152.       Deny the allegations contained in paragraph 223 of the Counterclaims and Third-

Party Complaint.

          AS TO THE SEVENTH COUNTERCLAIM AGAINST PLAINTIFF AND
                  THIRD THIRD-PARTY CLAIM AGAINST SPANOS

         153.       As to paragraph 224 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.




{00975815.DOC;1 }                               - 17 -
         154.       Deny the allegations contained in paragraph 225 of the Counterclaims and Third-

Party Complaint.

         155.       Deny the allegations contained in paragraph 226 of the Counterclaims and Third-

Party Complaint.

         156.       Deny the allegations contained in paragraph 227 of the Counterclaims and Third-

Party Complaint.

         157.       Deny the allegations contained in paragraph 228 of the Counterclaims and Third-

Party Complaint.

         158.       Deny the allegations contained in paragraph 229 of the Counterclaims and Third-

Party Complaint.

           AS TO THE EIGHTH COUNTERCLAIM AGAINST PLAINTIFF AND ‘
              FOURTH THIRD-PARTY CLAIM AGAINST SPANOS AND ZAP

         159.       As to paragraph 230 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

         160.       Deny the allegations contained in paragraph 231 of the Counterclaims and Third-

Party Complaint.

         161.       Deny the allegations contained in paragraph 232 of the Counterclaims and Third-

Party Complaint.

         162.       Deny the allegations contained in paragraph 233 of the Counterclaims and Third-

Party Complaint.

         163.       Deny the allegations contained in paragraph 234 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.




{00975815.DOC;1 }                               - 18 -
         164.       Deny the allegations contained in paragraph 235 of the Counterclaims and Third-

Party Complaint.

         165.       Deny the allegations contained in paragraph 236 of the Counterclaims and Third-

Party Complaint.

         166.       Deny the allegations contained in paragraph 237 of the Counterclaims and Third-

Party Complaint.

         167.       Deny the allegations contained in paragraph 238 of the Counterclaims and Third-

Party Complaint.

         168.       Deny the allegations contained in paragraph 239 of the Counterclaims and Third-

Party Complaint.

         169.       Deny the allegations contained in paragraph 240 of the Counterclaims and Third-

Party Complaint.

         170.       Deny the allegations contained in paragraph 241 of the Counterclaims and Third-

Party Complaint.

             AS TO THE NINTH COUNTERCLAIM AGAINST PLAINTIFF AND
               FIFTH THIRD-PARTY CLAIM AGAINST SPANOS AND ZAP

         171.       As to paragraph 242 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

         172.       Deny the allegations contained in paragraph 243 of the Counterclaims and Third-

Party Complaint.

         173.       Deny the allegations contained in paragraph 244 of the Counterclaims and Third-

Party Complaint.

         174.       Deny the allegations contained in paragraph 245 of the Counterclaims and Third-




{00975815.DOC;1 }                                - 19 -
Party Complaint.

         175.       Deny the allegations contained in paragraph 246 of the Counterclaims and Third-

Party Complaint.

            AS TO THE TENTH COUNTERCLAIM AGAINST PLAINTIFF AND
                   SIXTH THIRD-PARTY CLAIM AGAINST SPANOS

         176.       As to paragraph 247 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

         177.       Deny the allegations contained in paragraph 248 of the Counterclaims and Third-

Party Complaint and refer to the Shareholder Agreement attached to the Complaint for its

content, meaning, and import.

         178.       Deny the allegations contained in paragraph 249 of the Counterclaims and Third-

Party Complaint.

         179.       Deny the allegations contained in paragraph 250 of the Counterclaims and Third-

Party Complaint.

         180.       Deny the allegations contained in paragraph 251 of the Counterclaims and Third-

Party Complaint.

            AS TO THE TENTH COUNTERCLAIM AGAINST PLAINTIFF AND
                   SIXTH THIRD-PARTY CLAIM AGAINST SPANOS

         181.       As to paragraph 252 of the Counterclaims and Third-Party Complaint, repeat and

make the same responses with the same force and effect as if repeated herein.

         182.       Deny the allegations contained in paragraph 253 of the Counterclaims and Third-

Party Complaint.

         183.       Deny the allegations contained in paragraph 254 of the Counterclaims and Third-

Party Complaint.



{00975815.DOC;1 }                               - 20 -
          184.      Deny the allegations contained in paragraph 255 of the Counterclaims and Third-

Party Complaint and refer to the Common Stock Purchase Agreement made effective September

30, 2015, by and between Spanos and Global Arena Holding, Inc., for its content, meaning, and

import.

          185.      Deny the allegations contained in paragraph 256 of the Counterclaims and Third-

Party Complaint.

          186.      Deny the allegations contained in paragraph 257 of the Counterclaims and Third-

Party Complaint.

          187.      Deny the allegations contained in paragraph 258 of the Counterclaims and Third-

Party Complaint.

          188.      Deny the allegations contained in paragraph 259 of the Counterclaims and Third-

Party Complaint.

          189.      Deny the allegations contained in paragraph 260 of the Counterclaims and Third-

Party Complaint.

          190.      Deny the allegations contained in paragraph 261 of the Counterclaims and Third-

Party Complaint.

                                  FIRST AFFIRMATIVE DEFENSE

          The claims set forth in the Counterclaims and Third-Party Complaint fail to state a claim

upon which relief can be granted.



                                SECOND AFFIRMATIVE DEFENSE

          The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part by laches.



{00975815.DOC;1 }                               - 21 -
                               THIRD AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part by estoppel.

                              FOURTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part by waiver.

                               FIFTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part by virtue of Counterclaim and Third-Party Plaintiffs’ unclean hands and fraud.

                               SIXTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part based upon documentary evidence.

                              SEVENTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part by acquiescence.

                              EIGHTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part because Counterclaim and Third-Party Plaintiffs’ damages, if any, were caused by

Counterclaim and Third-Party Plaintiffs.

                               NINTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part because Counterclaim and Third-Party Plaintiffs committed material breaches of the

contracts referenced in and relied on in the Counterclaims and Third-Party Complaint, including



{00975815.DOC;1 }                             - 22 -
the Note, the Security Agreement, and the Shareholder Agreement.

                              TENTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part by virtue of illegality either by statute or common law.

                           ELEVENTH AFFIRMATIVE DEFENSE

         The claims set forth in the Counterclaims and Third-Party Complaint are barred in whole

or in part by virtue of Counterclaim and Third-Party Plaintiffs’ failure to mitigate its damages.

                            TWELFTH AFFIRMATIVE DEFENSE

         The claims against Zap set forth in the Third-Party Complaint are barred because this

Court lacks personal jurisdiction over Zap.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and Counterclaim Defendant BlockChain Technologies Corp.

and Third-Party Defendants Nikolaos Spanos, and The Synapse Foundation d/b/a Zap.org pray

for judgment dismissing the Counterclaims and Third-Party Complaint with prejudice, and

awarding such other and further relief as the Court deems just and proper.

Dated: New York, New York                          ROBINSON BROG LEINWAND GREENE
       December 17, 2018                           GENOVESE & GLUCK P.C.

                                                   By: /s/ Nicholas M. Menasché
                                                         Peter R. Ginsberg
                                                         Nicholas M. Menasché

                                                   875 Third Avenue, 9th Floor
                                                   New York, New York 10022
                                                   (212) 603-6300
                                                   prg@robinsonbrog.com
                                                   nmm@robinsonbrog.com

                                                   Attorneys for BlockChain Technologies Corp.,
                                                   Nikolaos Spanos, and The Synapse Foundation
                                                   d/b/a Zap.org


{00975815.DOC;1 }                             - 23 -
